                   Case 4:20-cv-00470-JAS Document 6 Filed 01/21/21 Page 1 of 1




Lawgistic Partners
3141 Fernbrook Lane, Suite 101
Plymouth, MN 55447
(612)800-9500


        In The United States District Court for the District of Arizona of the State of Arizona
                                In and For the County of Maricopa
                                                         , AZ


G&G Closed Circuit Events, LLC                             CERTIFICATE OF SERVICE
vs.                                                        Case No. CV-20-00470-TUC-JAS
Marisa Mesa ET AL
_____________________________________________________________________________________________

The undersigned certifies under penalty of perjury: That I am a private process server registered in Pima
County and an officer of the court. On 12/24/2020, I received SUMMONS, COMPLAINT, CERTIFICATE
OF INTERESTED PARTIES, CORPORATE DISCLOSURE STATEMENT, CONSENT TO
MAGISTRATE from Lippman Recupero, LLC. In each instance I served 1 copy(ies) of each document listed
above upon: MARISA MESA on 01/09/2021 at 6:16 PM at 5284 S Placita Brisa Grande , in Tucson, AZ
85706 in PIMA County in person.

Additional Comments: The Defendant stated she is not married.

Description of Person Accepting Service:

Sex: Female Skin: Light Hair: Blonde Age: 55 Height: 5ft 7in Weight: 180
Military Status: 'N/A'
Marriage Status: 'N/A'

I declare, under penalty of perjury that the foregoing
is true and correct. Executed on 01/19/2021
                                                           Service of Process - Routine        $0.00
                                                           TOTAL:                              $0.00
                                                           Client: Lippman Recupero, LLC
                                                           Client File: 253256
X__________________________
Gary Chatham, PM624, Affiant
Certified in the County of Pima
